UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For May 9, 2008 Commission File Number 000-29336 ATNA RESOURCES LTD. (Translation of registrant's name into English) 510 – 510 Burrard Street Vancouver, British Columbia Canada V6C 3A8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. Form 51-102F3 Material Change Report 1.Name and Address of Company Atna Resources Ltd. Suite 510 – 510 Burrard Street Vancouver, B.C. V6C 3A8 2.Date of Material Change May 8, 3.News Release A news release was issued on May 8, 2008 through PR Newswire and was filed with regulatory authorities in Canada.A copy of the news release is attached hereto as Schedule A. 4.Summary of Material Change The Company announced that it has completed 43-101 compliant technical reports (“Technical Reports”) for the estimation of open pit and underground reserves and resources at the Briggs Mine in Inyo County, California. The Technical Reports support the re-start of mining operations at the 100 percent owned Briggs Mine. 5.Full Description of Material Change The report details an estimate of mineral reserves and mineral resources, which are summarized in the tables below. Mineral Reserves (1,2,3,& 4) Category Tons (1,000) Gold – Opt Contained Gold Ounces Open Pit Proven 1,841 0.028 50,900 Probable 2,314 0.025 57,600 Total 4,155 0.026 108,500 Underground Proven Probable 259 0.164 42,500 Total 259 0.164 42,500 Proven & Probable 4,414 0.034 151,000 1) Gold price of US$500 per ounce for open pit (late 2006 dollars), US$600/ounce underground 2) Strip ratio of 3.4 tons of waste per ton of ore 3) Included within total mineral resource 4) Internal economic cutoff grade of 0.013 oz/ton Estimate of Open Pit Resource (1,2, &3) Classification Cut-Off Grade Tons (1,000) Gold Grade Contained Gold Ounces (oz/ton) (opt) (Ounces) Measured 0.01 5,548 0.024 130,500 Indicated* 0.01 12,309 0.021 251,900 Measured + Indicated 0.01 17,857 0.021 382,400 Inferred 0.01 4,175 0.022 93,400 1) Overlap between underground and open pit resources estimates have been reconciled 2) Mineralization previously mined by underground methods has been eliminated from the estimate 3) Proven and probable reserve are included in the above resource Mineral Resource Summary for Underground Goldtooth Structure (1) Classification Cut-Off Grade Tons (1,000) Gold Grade Contained Gold Ounces (oz/ton) (opt) (Ounces) High Grade Measured 0.10 60 0.205 12,400 High Grade Indicated 0.10 285 0.227 64,500 Total High Grade M&I 0.10 345 0.223 76,900 Low Grade Measured 0.02 341 0.046 15,700 Low Grade Indicated 0.02 1,279 0.045 57,500 Total Low Grade M&I 0.02 1,620 0.045 73,200 Total Measured & Indicated 1,965 0.076 150,100 High Grade Inferred 0.10 426 0.209 89,000 Low Grade Inferred 0.02 2,563 0.051 131,600 Total Inferred 2,989 0.074 220,600 1) Proven and probable reserve are included in resource The reserves and resources reported above do not include mineralized material totaling 8.3 million tons grading 0.028 ounces of gold per ton in the Cecil-R, Suitcase, and Mineral Hill satellite deposits near the Briggs operating area, which were previously reported by Canyon Resources under SEC Guide 7 regulations and have not been recalculated to NI43-101 compliance. Definitions used in the Technical Reports and in this release are consistent with those adopted by the Canadian Institute of Mining, Metallurgy and Petroleum ("CIM") Council in December 2005, as amended, and prescribed by the Canadian Securities Administrators' National Instrument 43-101 and Form 43-101F1, Standards of Disclosure for Mineral Projects.The measured and indicated resources stated above include reserves, which are a sub-set of resources. Mineral resources that are not mineral reserves do not have demonstrated economic viability. Inferred resources are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves. 6.Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7.Omitted Information No significant facts otherwise required to be disclosed in this report have been omitted. 8.Executive Officer The following executive officer of Atna is knowledgeable about the material change and may be contacted by any of the Securities Commissions in respect to the change: David Suleski Vice President and Chief Financial Officer Phone303-278-8464 9. Date of Report May 9, 2008 SCHEDULE A PRESS RELEASE FOR
